DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/1/2021.  These drawings are unacceptable.  
The following corrections need to be made to permit entry of these drawings.  
In figure 1, delete “1a” (three occurrences) and “1” and the corresponding arrows because this view is a top view and therefore the particles (1a) which make up of the insole (1)  are disclosed to be inserted between the midsole (4) and the outsole (2) and therefore would not be viewable in this figure.  Also, the exterior of the side of the sole has been speckled with what appears to be the microparticles (1a) and therefore this needs to be deleted, which is inaccurate inasmuch as they are between the midsole and the outsole.  It is recommend applicant go back to the original figure 1 and add the reference numbers 3,4 and 5 as now done in this new figure.
	In figure 2, delete “1a” (two occurrences) and “1” and the corresponding arrows because this view is a side view and therefore the particles (1a) which make up of the insole (1)  are disclosed to be inserted between the midsole (4) and the outsole (2) and therefore would not be viewable in this figure.  Also, the exterior of the side of the sole has been speckled with what appears to be the microparticles (1a) and therefore this needs to be deleted, which is inaccurate inasmuch as they are between the midsole and the outsole.  It is recommend applicant go back to the original figure 1 and add the reference numbers 2,3 as now done in this new figure.
delete “1a” (three occurrences) the corresponding arrows because this view is a front view and therefore the particles (1a) which make up of the insole (1)  are disclosed to be inserted between the midsole (4) and the outsole (2) and therefore would not be viewable in this figure.  Also, the exterior of the bottom of the outsole has been speckled with what appears to be the microparticles (1a) which is inaccurate inasmuch as they are between the midsole and the outsole.  It is recommend applicant go back to the original figure 1 and add the reference numbers 2,3 and 5 as now done in this new figure.
	In figure 4 (cross-sectional view), the exterior of the side of the sole has been speckled with what appears to be the microparticles (1a), and therefore this needs to be deleted, which is inaccurate inasmuch as they are between the midsole and the outsole.  
	In figure 5, it is suggested applicant go back to original figure 5 since this was an accurate reflection of the outsole.  The new figure 5 appears to now show the microparticles (1a) which is inaccurate.  They are disposed between the outsole and the midsole.
The original filed drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1a,4 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
The original filed drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “3”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant fails to This rejection will be overcome after submitting new drawings following the advice given in paragraph #2 above.
Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “outsole comprising an irregular arrangement that simulates the natural soil” is unclear, inaccurate and indefinite.  The outsole (2) as shown in the figures has a plurality of projections, this doesn’t simulate the natural sole.  Moreover, it is not clear what is “the natural soil”, which also lacks proper antecedent basis.  Furthermore, applicant is trying to define the outsole with respect to the soil which is not possible inasmuch as the soil could be a variety of different terrain (e.g. rocky, flat, sloped, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0060221 (Hottinger) in view of US 2014/0026438 (Cortez).
Hottinger teaches a physiological footwear comprising (10) 
- a closed upper (see paragraph 0005 and 0016 which teaches the shoe can include an athletic shoe, a casual shoe, a boot or a dress shoe – all of which have a closed upper); 
- a midsole (insole 16); and 
- an outsole (12,14) comprising an irregular arrangement that simulates the natural soil (layers 12,14 having a compartments 20,22 which represent an irregular arrangement for loose fill which will inherently simulate the natural soil) and a heel counter (see paragraph 0005, line 3); wherein the outsole is laterally attached to a surrounding of the upper forming a chamber between the midsole and the outsole wherein the chamber spans a length of the midsole (the length of either of the compartments 20,22 represent a span of length of the midsole 16)  and comprises spherical and loose microparticles that create a comfort insole (loose fill 18 will inherently create a comfort insole).
Hottinger lacks teaching the outsole made out of a polymeric material.
Cortez teaches the outsole 210 could be made out of styrene-butadiene rubber (similar to Hottinger) but additional teaches other suitable polymeric material for the outsole could be used.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the outsole out of a polymeric material, as taught by Cortez, to facilitate producing outsoles or use what material is more readily available.  Moreover, it has been held to be within the general skill of a In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.
With regard to claim 2, see paragraph 0020 which teaches the loose fill material 18 can be pellet-like shapes.  Pellets shape is spherical.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of US 4658515 (Oatman).
Oatman teaches the loose fill particle 40 in the sole structure comprising polystyrene or polyethylene (see col. 2, lines 61-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the microparticles of the footwear as taught by the combination above to comprise of polystyrene and polyethylene, as taught by Oatman, to resistant to conduction of heat (see col. 2, lines 63-65 of Oatman).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of US D833129 (Fudalik).
Fudalik teaches an outsole having an irregular arrangement of the outsole comprising uneven protrusion (see the figures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outsole as taught by the combination above with an irregular arrangement of the outsole comprising uneven protrusion, as shown by Fudalik, to provide increased cushioning, traction and provide a decorative appearance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
The other prior art, listed on the PTO-892, show other types of soles with loose microparticles.
See figures 10-11 of US 2018/0289108 and paragraphs 0091-0098.
	Also See EP 0383685 and corresponding translation, particularly 14-16.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556